DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a solder portion…that does not spread to an extent larger than the plating layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the negative limitation of “a solder portion…that does not spread to an extent larger than the plating layer”.  However, the originally filed disclosure only gives support for the solder not spreading “to an extent larger than necessary…on the lead” (Paragraph 24) or “any further” than the oxidized layer (Paragraph 54).  Furthermore, the originally filed drawings fail to show this limitation, rather, the solder portion is disclosed to spread to an extent into the recessed portion in cross section”, as negative limitations must be positively recited in the specification or explicitly shown in the drawings, and the originally filed drawings only show a single cross-sectional view of the solder 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ishibashi et al. (U.S. 9,824,960) in view of Shimanuki et al. (U.S. 7,407,834).
Regarding Claim 1, Ishibashi et al. discloses a lead frame comprising: 
a lead portion having a first portion and a second portion thinner than the first portion (first portion, second portion, see annotated Figure 1a below); 
a plating layer that is provided on a connected area located on the second portion of the lead portion, the connected area being an area connected with a semiconductor element (plating layer 25, semiconductor element 11, Figures 1a and 1b, Column 5, Lines 33-45); 

However, they do not explicitly disclose a recessed portion that is provided around the plating layer on the second portion of the lead portion and therefore do not disclose an oxidized layer on a surface including the recessed portion. Shimanuki et al. discloses a similar device wherein a recess portion is provided around a plating layer on a lead potion (lead portion 2, plating layer 11, semiconductor element 5, portion of lead portion 2 around connected area 4, Figures 24a/b, 37, and 38) and a high-adhesion surface-modified area around the plating area (modified layer 25, plating layer 11, Figure 13b, Column 19, Lines 37-38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a recessed portion around the plating layer on the second portion of the lead portion and providing the oxidized layer on a surface including the recessed portion of the lead portion in Ishibashi et al. in view of Shimanuki et al. in order to enhance adhesion of the resin to the lead portion (Shimanuki et al., Column 23, Lines 60-67, Column 24, Lines 1-3).
  
    PNG
    media_image1.png
    221
    455
    media_image1.png
    Greyscale

Regarding Claim 2, Ishibashi et al. in view of Shimanuki et al. further disclose that a bottom surface of the recessed portion is a curved surface (Shimanuki et al., recessed portion 31, Figures 24a/b).  
Regarding Claim 3, Ishibashi et al. in view of Shimanuki et al. further disclose that the recessed portion surrounds an entire perimeter of the plating layer (Shimanuki et al., recessed portion 31, Figure 24a/b).  
Regarding Claim 4, Ishibashi et al. in view of Shimanuki et al. further disclose that the lead portion is made of copper, and the plating layer is made of silver (Ishibashi et al., Column 4, Lines 39-43 and 57-65).  
Regarding Claim 5, Ishibashi et al. in view of Shimanuki et al. further disclose that the oxidized layer is made of oxide of a metal of which the lead portion is made (Ishibashi et al., Column 5, Lines 1-5).  
Regarding Claim 6, Ishibashi et al. in view of Shimanuki et al. further disclose that the oxidized layer covers an upper surface and a side surface of the lead portion, and exposes a lower Page 2 of 9Application No.: 16/668078surface of the lead portion (Ishibashi et al., Column 4, Lines 1-6).  
Regarding Claim 12, Ishibashi et al. in view of Shimanuki et al. further disclose that the plating layer extends to both edges of the lead portion in a width direction of the lead portion, and the recessed portion extends to both edges of the lead portion in the width direction of the lead portion (Shimanuki et al., Figure 37 and 38. Please note that the claim language does not require the playing layer/recess to extend completely to the edges nor does it define edges to be parallel to one another).  
Regarding Claim 8, Ishibashi et al. discloses a semiconductor device comprising: 

a lead portion (lead portion 16, Figures 1b); 
a plating layer that is provided on a connected area of the lead portion, the connected area being an area connected with the semiconductor element (plating layer 25, Figures 1a and 1b, Column 5, Lines 33-45); 
an oxidized layer that is provided on a surface of the lead portion (oxidized layer 23, Figure 1b); 
a solder portion that connects the plating laver and the terminal of the semiconductor element and that does not spread to an extent larger than the plating layer (solder portion 20, plating layer 25, terminal 11, Figure 1b); and 
an encapsulation resin that covers the lead portion and the semiconductor element (encapsulation 13, Figure 1b).  
However, they do not explicitly disclose a recessed portion that is provided around the plating layer around the plating layer of the lead portion and therefore do not disclose an oxidized layer on a surface including the recessed portion. Shimanuki et al. discloses a similar device wherein a recess portion is provided around a plating layer on a lead potion (lead portion 2, plating layer 11, semiconductor element 5, portion of lead portion 2 around connected area 4, Figures 24a/b, 37, and 38) and a high-adhesion surface-modified area around the plating area (modified layer 25, plating layer 11, Figure 13b, Column 19, Lines 37-38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a recessed portion around the plating layer on the lead portion and providing the oxidized layer on a surface including the recessed 
Regarding Claim 13, Ishibashi et al. in view of Shimanuki et al. further disclose that a bottom surface of the recessed portion is a curved surface (Shimanuki et al., recessed portion 31, Figures 24a/b).  
Regarding Claim 14, Ishibashi et al. in view of Shimanuki et al. further disclose that the recessed portion surrounds an entire perimeter of the plating layer (Shimanuki et al., recessed portion 31, Figure 24a/b).  
Regarding Claim 15, Ishibashi et al. in view of Shimanuki et al. further disclose that the lead portion is made of copper, and the plating layer is made of silver (Ishibashi et al., Column 4, Lines 39-43 and 57-65).  
Regarding Claim 16, Ishibashi et al. in view of Shimanuki et al. further disclose that the oxidized layer is made of oxide of a metal of which the lead portion is made (Ishibashi et al., Column 5, Lines 1-5).  
Regarding Claim 17, Ishibashi et al. in view of Shimanuki et al. further disclose that the oxidized layer covers an upper surface and a side surface of the lead portion, and exposes a lower Page 2 of 9Application No.: 16/668078surface of the lead portion (Ishibashi et al., Column 4, Lines 1-6).  
Regarding Claim 19, Ishibashi et al. in view of Shimanuki et al. further disclose that the plating layer extends to both edges of the lead portion in a width direction of the lead portion, and the recessed portion extends to both edges of the lead portion in the width direction of the lead portion (Shimanuki et al., Figure 37 and 38. Please note that 
Regarding Claim 20, Ishibashi et al. in view of Shimanuki et al. further disclose that the lead portion has a first portion and a second portion thinner than the first portion, and the plating layer and the recessed portion is provided on the second portion (Ishibashi et al., first portion, second portion, see annotated Figure 1a below).

    PNG
    media_image1.png
    221
    455
    media_image1.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (U.S. 9,824,960) in view of Shimanuki et al. (U.S. 7,407,834) as applied to claim 1 above, and further in view of Seki et al. (U.S. 7,301,226).
Regarding Claim 7, Ishibashi et al. in view of Shimanuki et al. disclose the limitations of claim 1 but do not explicitly disclose that the oxidized layer contains hydroxide.  Seki et al. discloses a similar device where a silver plated layer on a lead is surrounded but a copper oxide layer containing hydroxide (plating layer 3, lead 1, oxidized layer 2, Column 6, Lines 38-45).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the oxidized layer to contain hydroxide .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (U.S. 9,824,960) in view of Shimanuki et al. (U.S. 7,407,834) as applied to claim 8 above, and further in view of Seki et al. (U.S. 7,301,226).
Regarding Claim 18, Ishibashi et al. in view of Shimanuki et al. disclose the limitations of claim 8 but do not explicitly disclose that the oxidized layer contains hydroxide.  Seki et al. discloses a similar device where a silver plated layer on a lead is surrounded but a copper oxide layer containing hydroxide (plating layer 3, lead 1, oxidized layer 2, Column 6, Lines 38-45).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the oxidized layer to contain hydroxide in order to obtain a large adhesion strength with a quickly-formed reaction in a less costly process (Column 6, Lines 45-50 and Column 7, Lines 14-37).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891